Filed 10/21/15 In re Jeremiah W. CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT


In re JEREMIAH W., a Person Coming
Under the Juvenile Court Law.                                        B261632

THE PEOPLE,                                                          (Los Angeles County
                                                                     Super. Ct. No. YJ38104)
         Plaintiff and Respondent,

         v.

JEREMIAH W.,

         Defendant and Appellant.



         APPEAL from an order of the Superior Court of Los Angeles County. Irma J.
Brown, Judge. Affirmed as modified.

         Lynette Gladd Moore, under appointment by the Court of Appeal, for Defendant
and Appellant.

         Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney
General, Lance E. Winters, Assistant Attorney General, Margaret E. Maxwell and Tasha
G. Timbadia, Deputy Attorneys General, for Plaintiff and Respondent.

                                    ______________________________
       Jeremiah W. was declared a ward of the juvenile court pursuant to Welfare and
Institutions Code section 602 for his participation in a robbery. Seventeen-year-old
Jeremiah admitted to being the driver of the getaway vehicle while his friend robbed
Noah Saperstein of his iPhone on September 5, 2014. The juvenile court placed Jeremiah
in a five to seven month camp community placement program with a five year maximum
period of confinement. He was given predisposition credit of 73 days.
       On appeal, Jeremiah contends the juvenile court miscalculated his custody credits.
It is undisputed Jeremiah is entitled to five additional days of custody credit; he was
detained from October 31, 2014 until the disposition hearing on January 16, 2015.
Therefore, he should have been given 78 days of predisposition credit. (Pen. Code,
§ 2900.5, subd. (a); In re J.M. (2009) 170 Cal. App. 4th 1253, 1256.)
       Jeremiah next challenges a condition of probation imposed by the juvenile court:
“You must go to school every day. You must be on time to each class. You must have
good behavior at school. You must receive satisfactory grades.” Jeremiah contends this
condition is overbroad and violates his due process right because it “potentially impinges
on legitimate activities, such as school field trips, or family events or emergencies. This
also impacts appellant’s right to privacy.” Jeremiah suggests this condition should be
modified to include the requirement that his absence or tardiness be unexcused, before he
can be found in violation of probation.
       Although Jeremiah failed to object to this condition at sentencing, the forfeiture
rule does not apply when a probation condition is challenged as unconstitutionally vague
or overbroad on its face and the claim can be resolved on appeal as a pure question of law
without reference to the sentencing record. (In re Sheena K. (2007) 40 Cal. 4th 875, 887-
889 (Sheena K.).) Accordingly, our review of this issue is de novo. (In re J.H. (2007)
158 Cal. App. 4th 174, 183.)
       We disagree that this condition of probation impinges on Jeremiah’s right to
privacy. Jeremiah’s status as a ward of the court necessarily means he no longer enjoys
the same privacy rights as someone who is not. Welfare and Institutions Code section
730, subdivision (b) provides that when a minor who is adjudged a ward of the court

                                             2
“is placed under the supervision of the probation officer . . . , the court may make any and
all reasonable orders for the conduct of the ward. . . . The court may impose and require
any and all reasonable conditions that it may determine fitting and proper to the end that
justice may be done and the reformation and rehabilitation of the ward enhanced.”
These conditions may include ones which intrude on his right to keep certain information
confidential, such as drug testing, and to conduct personal activities, such as live in a
place of his choosing. So long as the “reformation and rehabilitation” of the probationer
is promoted, juvenile courts have broad discretion to impose conditions of probation.
(Pen. Code, § 1203.1, subd. (j); In re Luis F. (2009) 177 Cal. App. 4th 176, 188.)
       Jeremiah acknowledges that requiring his attendance at school promotes his
rehabilitation. Indeed, “[s]chool attendance has regularly been upheld as a condition of
probation reasonably related to rehabilitation and prevention of future criminality.”
(In re Robert M. (1985) 163 Cal. App. 3d 812, 815.) The only question is whether the
condition must be qualified to prohibit unexcused absences and tardiness. We conclude
no such modification is necessary.
       Probation conditions must be given a “reasonable and practical construction.”
(See People v. Lopez (1998) 66 Cal. App. 4th 615, 630 (Lopez).) Here, the condition that
Jeremiah attend school every day and be on time to class is reasonably interpreted to
include excusable absences such as emergencies and summer vacations. It is unlikely
Jeremiah will be found in violation of probation, for example, if he is in the hospital
rather than at school. Or, if he fails to go to school on a Saturday. (See Sheena K., supra,
40 Cal.4th at p. 890.)
       Jeremiah compares the school attendance condition here to the ones declared
constitutionally infirm in Lopez, supra, 66 Cal. App. 4th 615 and In re Victor L. (2010)
182 Cal. App. 4th 902. In each of those cases, the challenged probation condition failed to
provide fair notice of what conduct was prohibited. The school attendance probation
condition here does not suffer from the same infirmity. Jeremiah admits the condition is
sufficiently “precise” for him to know what is required.



                                              3
                                     DISPOSITION
       The matter is remanded to the juvenile court to modify the minute order to reflect
78 days of predisposition credit. The dispositional order is otherwise affirmed.




                                                        BIGELOW, P. J.
We concur:


                     FLIER, J.




                     GRIMES, J.




                                            4